      Case:20-02865-MCF13 Doc#:25 Filed:11/16/20 Entered:11/16/20 10:56:05                             Desc:
                                caserea Page 1 of 1
                              IN THE UNITED STATES BANKRUPTCY COURT
                                          District of Puerto Rico



IN RE:                                                     Case No. 20−02865 MCF
JOELYN AGUAYO DIAZ
aka JOYLIN AGUAYO DIAZ                                     Chapter 13

xxx−xx−2867
                                                           FILED & ENTERED ON 11/16/20
                        Debtor(s)



                         NOTICE TO ALL CREDITORS AND PARTIES IN INTEREST

Please take notice that the instant case has been reassigned to the Honorable Mildred Caban Flores, U.S. Bankruptcy
Judge.

Notice is also given that hearing on Confirmation hearing of Chapter 13 Plan has been rescheduled for 12/10/20 at
09:00 AM via Microsoft Teams Video &, Audio Conferencing, and/or Telephonic Hearings.



In San Juan, Puerto Rico, this Monday, November 16, 2020.




                                                          By:ALVIN CENTENO GONZALEZ
                                                           Deputy Clerk
